DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2-3 have been canceled. Claims 1 and 4-15 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation, “wherein the gas feed apparatus includes control logic whereby the gas valve (1) of the gas feed apparatus is controlled according to the method of claim 1, wherein the gas engine or dual- fuel engine is subjected to a variable charge pressure, wherein the gas valve (1) is operated/actuated independent of the 
Claims 7-15 are rejected for depending on rejected claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (US 5,752,489) hereinafter Henderson and Takemura et al. (IDS: JP2013133792A) hereinafter Takemura.
Claim 1:
Henderson discloses a gas pressure control system free gas feed method for a gas engine or dual-fuel engine in which combustion gas (G) is combusted with combustion air (L), comprising [Henderson: Col. 1, Lines 6-12] arranging a gas valve (1) for supplying combustion gas (G) in the combustion air (L) upstream of the gas engine or dual-fuel engine, and [Henderson: Fig. 3, Item 12; Col. 5, Line 66 to Col. 6, Line 29] supplying the combustion gas (G) to the gas valve (1) without a gas pressure control 
Henderson doesn’t explicitly disclose wherein the gas metering occurs solely via the precise control of the gas valve, wherein during operation of the gas engine or dual-fuel engine, the pressure before and after the gas valve (1) as well as the temperature of the supplied combustion gas are measured, the engine operating point is detected and from this at least one of an opening duration and an unblocked opening cross-sectional area of the gas valve (1) are controlled.
However, Takemura does disclose wherein the gas metering occurs solely via the precise control of the gas valve, wherein during operation of the gas engine or dual-fuel engine, the pressure before and after the gas valve (1) as well as the temperature of the supplied combustion gas are measured, the engine operating point is detected and from this at least one of an opening duration and an unblocked opening cross-sectional area of the gas valve (1) are controlled [Takemura: Para. 0030-0034].
Further Henderson discloses wherein the gas valve (1) is provided immediately upstream of the inlet area of the gas engine or dual-fuel engine. [Henderson: Fig. 3, Item 12; Col. 5, Line 66 to Col. 6, Line 29]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Henderson with the disclosure of Takemura to ensure a precise flow of fuel for combustion regardless of pressure in the fuel tank.
Claim 4:

	Henderson also discloses wherein a previously detected flow performance map of the gas valve (1) is stored and at least one of the opening duration and the unblocked opening cross-sectional area of the gas valve (1) is controlled according to instantaneous measured values, the current engine operating point and the flow performance map. [Henderson: Fig. 6; Col. 8, Line 40 to Col. 9, Line 29; Col. 15, Line 49 to Col. 16, Line 46]
Claim 5:
Henderson and Takemura, as shown in the rejection above, discloses all the limitations of claim 1.
Henderson also discloses wherein the gas valve (1) is a pressure-balanced valve. [Henderson: Fig. 3, Item 26; Col. 9, Line 64 to Col. 10, Line 20]
Claim 6:
Henderson discloses a gas feed apparatus for a gas engine or dual-fuel engine, in which combustion gas (G) is burned with combustion air (L), with a pressurized gas source and a gas feed (10) to the gas engine or dual-fuel engine [Henderson: Col. 1, Lines 6-12].
Henderson and Takemura, as shown in the rejection above, discloses all the limitations of claim 1.
Henderson doesn’t explicitly disclose wherein the gas engine or dual- fuel engine is subjected to a variable charge pressure, wherein the gas valve (1) is operated/actuated independent of the actual pressure differential.

Henderson also discloses is arranged in the gas feed (10) immediately upstream of the gas engine or dual-fuel engine [Henderson: Fig. 3, Item 12; Col. 5, Line 66 to Col. 6, Line 29] wherein a control of the gas pressure upstream of the gas valve (1) in dependence on the operating state of the gas engine or dual-fuel engine is not provided. [Henderson: Col. 6, Lines 12-29]
Claim 7:
Henderson and Takemura, as shown in the rejection above, discloses all the limitations of claim 1.
Henderson doesn’t explicitly disclose wherein in the gas feed (10), a pressure limiter or a pressure reducer independent of the operating state of the gas engine or duel-fuel engine is provided upstream of the gas valve (1).
However, Takemura does disclose wherein in the gas feed (10), a pressure limiter or a pressure reducer independent of the operating state of the gas engine or duel-fuel engine is provided upstream of the gas valve (1). [Takemura: Para. 0030-0034]
Claim 8:
Henderson and Takemura, as shown in the rejection above, discloses all the limitations of claim 1.

Claim 9:
Henderson and Takemura, as shown in the rejection above, discloses all the limitations of claim 1.
Henderson also discloses wherein the gas valve (1) is a pressure-balanced valve. [Henderson: Fig. 3, Item 26; Col. 9, Line 64 to Col. 10, Line 20]

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson and Takemura as applied to claims 8-9 above, and further in view of Lofink (US 2,921,603) hereinafter Lofink.
Claim 10:
Henderson and Takemura, as shown in the rejection above, discloses all the limitations of claim 8.
	Henderson doesn’t explicitly disclose wherein the gas valve (1) is a poppet valve (11) and has an opposing piston (12), wherein the opposing piston (12) has approximately the same effective cross-sectional area as the poppet valve (11).
	However, Lofink does disclose wherein the gas valve (1) is a poppet valve (11) and has an opposing piston (12), wherein the opposing piston (12) has approximately the same effective cross-sectional area as the poppet valve (11). [Lofink: Fig. 1, Items 42, 52]

Claim 11:
Henderson and Takemura, as shown in the rejection above, discloses all the limitations of claim 9.
	Henderson doesn’t explicitly disclose wherein the poppet valve (11) and the opposing piston (12) are provided on a shaft (13), wherein the poppet valve (11) and the opposing piston (12) of the gas valve (1) are guided with the shaft (13) in a housing (14).
	However, Lofink does disclose wherein the poppet valve (11) and the opposing piston (12) are provided on a shaft (13), wherein the poppet valve (11) and the opposing piston (12) of the gas valve (1) are guided with the shaft (13) in a housing (14). [Lofink: Fig. 1, Items 42, 52]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Henderson and Takemura with the disclosure of Lofink to reduce provide an evenly balanced valve which requires minimal effort to open and close thus improving accuracy [Lofink: Col. 1, Lines 15-26].

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson and Takemura as applied to claim 9 above, and further in view of Sorter et al. (US 6,748,932 B1) hereinafter Sorter.
Claim 12:
Henderson and Takemura, as shown in the rejection above, discloses all the limitations of claim 9.
	Henderson doesn’t explicitly disclose wherein the gas valve (1) has a poppet valve (11) and a pressure diaphragm (15), wherein the pressure diaphragm (15) has approximately the same effective cross-sectional area as the poppet valve (11).
	However, Sorter does disclose wherein the gas valve (1) has a poppet valve (11) and a pressure diaphragm (15), wherein the pressure diaphragm (15) has approximately the same effective cross-sectional area as the poppet valve (11). [Sorter: Fig. 3, Items 40, 48]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Henderson and Takemura with the disclosure of Sorter to reduce provide an evenly balanced valve which requires minimal effort to open and close thus improving accuracy.
Claim 13:
Henderson, Takemura, and Sorter as shown in the rejection above, discloses all the limitations of claim 9.
	Henderson doesn’t explicitly disclose wherein the poppet valve (11) and the pressure diaphragm (15) are arranged on a shaft (13), wherein the poppet valve (11) with the shaft (13) are guided in a housing (14) and the pressure diaphragm (15) is secured in the housing (14).
	However, Sorter does disclose wherein the poppet valve (11) and the pressure diaphragm (15) are arranged on a shaft (13), wherein the poppet valve (11) with the 
Claim 14:
Henderson and Takemura, as shown in the rejection above, discloses all the limitations of claim 9.
	Henderson doesn’t explicitly disclose wherein for the gas valve (1) an auxiliary valve (23) with auxiliary actuator (22) is provided, which in the rest position forms a fluid connection to one side of the opposing piston (12) or pressure diaphragm (15) and in a activated position provides a fluid connection to a reduced pressure (p.sub.3).
	However, Sorter does disclose wherein for the gas valve (1) an auxiliary valve (23) with auxiliary actuator (22) is provided, which in the rest position forms a fluid connection to one side of the opposing piston (12) or pressure diaphragm (15) and in a activated position provides a fluid connection to a reduced pressure (p.sub.3). [Sorter: Fig. 3, Items 70]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Henderson and Takemura with the disclosure of Sorter to reduce provide an evenly balanced valve which requires minimal effort to open and close thus improving accuracy.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson, Takemura, and Lofink as applied to claim 11 above, and further in view of Sorter.
Claim 15:

	Henderson doesn’t explicitly disclose wherein an actuator (2) acting on the shaft (13) is provided for positioning the gas valve (1).
	However, Sorter does disclose wherein an actuator (2) acting on the shaft (13) is provided for positioning the gas valve (1). [Sorter: Fig. 3, Items 20]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Henderson, Takemura, and Lofink with the disclosure of Sorter to provide means for actuating the valve.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.P.L./Examiner, Art Unit 3747